Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claimed invention altered the scope of the claims such that an updated search and further consideration was required. Specifically, amending the independent claims to reflect a vacuum motor housing and releasable engagement of the elongated tubular chamber required reconsideration of the claims; the below rejections are necessitated by amendment and have been updated to reflect the amendments. Examiner notes that these amendments also created subsequent antecedent basis issues, as addressed in the 112(b) rejection below. 
	Applicant argues (pages 5-7) against the previous assertions made in light of the vacuum suction tube and elongated tubular chamber of Yonkers; amendments were made to these limitations in order to expedite prosecution, however, an updated grounds of rejection is provided below. 
	Applicant similarly argues against the teachings of Meyerhoefer as applied in the previous 35 U.S.C. 103 rejections (page 8 of Response); however, the previously mentioned amendments directed towards the vacuum motor housing were not sufficient to overcome the prior art, as applied in the updated grounds of rejection below. 
This action is made final, as necessitated by amendment. 

The rejections of claims are summarized below:
Claim(s) 1-3, 6, 7, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonkers (US 3079626).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of itself. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Meyerhoefer (US 3267511). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Conrad (US 20170265696).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Brown (US 20170196419).

Claim Objections
Claim 2 is objected to because of the following informalities: Please amend ‘include a coupling member’ to read ‘includes a coupling member’. 
Claim 23 is objected to because of the following informalities:  Please amend limitation reciting “wherein comprising” to recite “further comprising”. 

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 10-13, and 15, the recitation of ‘the vacuum source’ does not have antecedent basis. In the most recent response, the claims were amended to reflect ‘a vacuum motor housing’ instead of ‘a vacuum source’; for this reason, the original antecedent basis was inadvertently cancelled. For the purposes of Examination, the vacuum source is being interpreted as the vacuum motor housing. Examiner recommends amending the claims to reflect Applicant’s intent. 
	Dependent claims 2-8, 14, and 16-18 inherit the deficiencies as noted above, and are additionally rejected under 112(b). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonkers (US 3079626).
Regarding claim 1, Yonkers discloses a handheld liquid suction device comprising (wherein the device is gripped by hand, see handle 7 and grip member 8):
a handle member operatively connected to a vacuum motor housing (see handle 7 and vacuum motor housing 5 in Figures 2 and 3; see also Col. 3, lines 33-42);
a suction nozzle (61) having an inlet opening and an outlet opening (please see unit 3 provided for suctioning debris and liquid, Figure 7; wherein nozzle 61 has an inlet disposed proximal to the floor and an outlet in communication with tube 60); and
an elongated tubular chamber (floor scrubber body 3, Figures 7-9) extending from a proximal end to a distal end, the proximal end of the elongated tubular chamber (end adjacent element 4, Figure 15) being releasably coupled to the vacuum motor housing (5; wherein the body 3 is releasably coupled to the vacuum motor housing 5, see Figure 15) and the distal end of the elongated tubular chamber being engaged with the suction nozzle (wherein nozzle 61 is engaged with the distal end of the scrubber body 3, see Figure 2); 
a suction tube (60, Figure 8) in fluid communication with the outlet opening of the suction nozzle (61) and extending inside of the elongated tubular chamber (Col. 7, lines 1-6; see Figure 8 and Col. 6, lines 53-56; wherein element 60 extends inside of element 3); and
a vacuum suction tube (see housing 4 having rim 16, flange 17; see Figure 3) in fluid communication with the vacuum source (wherein housing 4 is a vacuum suction tube as it contains fan, i.e. communicating suction to the apparatus, also in communication with vacuum power source 5; see also Col. 3, lines 56-63; Col. 4, lines 5-14), the vacuum suction tube (4) extending inside of the elongated tubular chamber (3) toward the suction nozzle (61; wherein gasket 18 is slipped over flange 17, and during assembly, the circular edge of the tank 31b of element 3 will engage and compress the gasket 18; wherein the outer flange 34 of the gasket 18 receives the end of the tank, i.e. the edge components of housing 4 extend inside the edge of tank 31b towards nozzle 61 when assembled, see Col. 3, lines 60-67 and Col. 4 lines 40-46; wherein gasket 18 is pressed downwardly thereagainst in assembly in rim 79, Col. 7 lines 21-26; Col. 6, lines 30-33: wherein outer tank 31b is adapted to fit gasket 18);
wherein the elongated tubular chamber (3) comprises a first section and a second section (wherein scrubber body 3 comprises first section, tank 31b, and second section, pail 62 and cap 63, see Figure 9 and Col. 6, lines 24-29) releasably coupled together (wherein elements 31b and 62/63 are releasably coupled to one another, see Col. 8 lines 10-12 and Col. 7, lines 21-26; see also Col. 6, lines 71-75), the first section (31b) being engaged with the suction nozzle (61) and the second section (62/63) being engaged with the handle member (wherein pail 62 and cap 63 are engaged with the handle member 7 via housing 4), and 
the suction tube (60) has a terminal end opposite the outlet opening of the suction nozzle contained within the first section (31b) of the elongated tubular chamber (wherein the terminal end of tube 60 is contained within the first section 31b, see Figure 9; see also Figure 8 and Col. 6, lines 24-36 and 53-56). 
Regarding claim 2, Yonkers discloses the claimed invention as applied above, and further discloses wherein the first section (31b) of the elongated tubular chamber (3) include a coupling member and the second section include (62/63) a complementary coupling member configured to releasably engage the coupling member (wherein the pail 62 having cap 63 fits into tank 31b and has rim 73 which rests on the edge of the tank, see Col. 6 line 71-Col. 7, line 12), thereby allowing the elongated tubular chamber (3) to be separated into separate sections (31b and 62/63) for discharging liquid collected in the elongated tubular chamber (wherein this construction permits use of pail 62 to fill tank 31b with fresh water and for later lifting of the pail from tank 31b to empty it of dirty water, see Col. 7 lines 7-31). 
Regarding claim 3, Yonkers discloses the claimed invention as applied above, and further discloses further comprising a cap (see wall 80, bottom 81, and flange 82, Figure 8) positioned over the terminal end of the suction tube (see Figure 8 and Col. 7 lines 27-31), the cap defining a solid end face and a radial gap through which liquid discharging from the terminal end of the suction tube can flow (wherein the cylindrical wall 80 and a bottom 81 having flange 82 extends to the level of the  upper end of tube 60 and is radially spaced therefrom, see Col. 7, lines 27-35; see also cake 83; wherein the vacuum suction pics up the dirty water and spend detergent from nozzle 61 upwardly through tube 60 to impinge upon cake 83, and wherein the liquid then flows/falls into the pail 62, see Col. 7 lines 27-45).

Regarding claim 6, Yonkers discloses the claimed invention as applied above, and further discloses comprising a vacuum motor (motor 9) contained within the vacuum motor housing (please refer to the structure of motor 9 within motor housing 5 in Figure 3; see also Col. 3, lines 38-55), and the handle member (7) is formed by the vacuum motor housing (wherein the handle 7 having hand grip 8 is adjacent to the motor 9).
Regarding claim 7, Yonkers discloses the claimed invention as applied above, and further discloses wherein the vacuum motor housing (motor housing 5) carries a power source that supplies power to the vacuum motor (wherein the motor housing 5 secures electric motor 9, wherein motor 9 is connected to the electrical outlet by wires extending up through handle 7, carried by housing 5; see also Col. 4, lines 9-21; see also snap switch 27).
Regarding claim 12, Yonkers discloses a handheld liquid suction device comprising: 
a handle member (handle 7 having grip member 8) operatively connected to a vacuum motor housing (see motor 9 in housing 5, as well as Figure 2; see also Col. 3, lines 33-42);
a suction nozzle (61) having an inlet opening and an outlet opening (please see unit 3 provided for suctioning debris and liquid, Figure 7; wherein nozzle 61 has an inlet disposed proximal to the floor and an outlet in communication with tube 60); and
an elongated tubular chamber (floor scrubber body 3, Figures 7-9) extending from a proximal end to a distal end, the proximal end of the elongated tubular chamber (end adjacent element 4, Figure 15) being releasably coupled the vacuum motor housing (5; wherein the body 3 is releasably coupled to the vacuum motor housing 5, see Figure 15) and the distal end of the elongated tubular chamber being engaged with the suction nozzle (wherein nozzle 61 is engaged with the distal end of the scrubber body 3, adjacent a floor surface, see Figures 2 and 8); and 
a vacuum suction tube (see housing 4 having rim 16, flange 17; see Figure 3) in fluid communication with the vacuum source (wherein housing 4 is a vacuum suction tube as it contains fan, i.e. communicating suction to the apparatus, also in communication with vacuum power source 5; see also Col. 3, lines 56-63; Col. 4, lines 5-14), the vacuum suction tube (4) extending inside of the elongated tubular chamber (3) toward the suction nozzle (61; wherein gasket 18 is slipped over flange 17, and during assembly, the circular edge of the tank 31b of element 3 will engage and compress the gasket 18; wherein the outer flange 34 of the gasket 18 receives the end of the tank, i.e. the edge components of housing 4 extend inside the edge of tank 31b towards nozzle 61 when assembled, see Col. 3, lines 60-67 and Col. 4 lines 40-46; wherein gasket 18 is pressed downwardly thereagainst in assembly in rim 79, Col. 7 lines 21-26; Col. 6, lines 30-33: wherein outer tank 31b is adapted to fit gasket 18).
Regarding claim 17, Yonkers discloses the claimed invention as applied above, and further discloses wherein comprising a vacuum motor (motor 9) contained within the vacuum motor housing (please refer to the structure of motor 9  within motor housing 5 in Figure 3; see also Col. 3, lines 38-55), and the handle member (7) is formed by the vacuum motor housing (wherein the handle 7 having hand grip 8 is adjacent to the motor 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626). 
Regarding claim 4, Yonkers discloses the claimed invention as applied above, and further discloses wherein the suction tube (60) extends coaxially with the elongated tubular chamber (3; see Figures 8 and 9). 
However, although Yonkers illustrates the cross sectional areas of elements (3) and (60), Yonkers is silent regarding the dimensional ratio therebetween. Specifically, Yonkers does not explicitly teach a ratio of a cross-sectional area of the suction tube (60) divided by a cross-sectional area of the elongated tubular chamber (3) ranges from 0.1 to 0.4.
	Yonkers discloses that the suction tube (60) provides communication with the vacuum suction source in order to take up dirty water and debris, wherein the scrubber unit (3) provides the cleaning solution mix from port (64) to be collected by pail (62); see Col. 6, lines 33-41. The suction flow rate through suction tube (60) to collect waste is directly affected by the gasket seal between scrubber unit 3 and power unit 1, as this gasket seal assists in generating suction pressure; see Col. 7, lines 21-25. The seal created between the pail (62) and the tube (60) also assists in pressure generation and waste collection; see Col. 7, lines 1-6. The flow rate through suction tube (60) is also directly related to the cross sectional area of the tube (60); too large of a diameter would hinder pressure generation, and too small of a diameter may cause particle clogging and/or to large of a suction pressure which could damage the apparatus. When comparing the dimensions of suction tube (60) to scrubber unit (3), if the cross sectional area of suction tube (60) is too small in comparison to the scrubber unit (3), the pressure difference between the interior of scrubber unit (3) and suction tube (60) could create undesirable internal damage or insufficient waste uptake. If the cross sectional area of suction tube (60) were too large in comparison to scrubber unit (3), then there is risk for inadequate suction pressure and thus waste uptake. 
The diameters, cross sectional areas, lengths and other dimensions of these elements act as variables to create a functioning system with sufficient pressure generation and cleaning solution dispensing. Therein exists a contemplated relationship between a cross sectional area of suction tube (60) and the surrounding interior structure of elongated tubular chamber (3) in order to ensure sufficient suctioning power and space to enclose collected liquid. The claimed dimensional ratio of 0.1 to 0.4 is considered a result effective variable, i.e. a variable which achieves a recognized result. The general conditions of the claim are disclosed in the prior art; it is not considered inventive to discover the optimum or workable ranges by routine experimentation. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in performing routine optimization to find a workable range of ratio(s) between the interior suction tube (60) and elongated tubular chamber (3), i.e. a ratio of a cross-sectional area of the suction tube divided by a cross-sectional area of the elongated tubular chamber ranges from 0.1 to 0.4., in order to perform sufficient and stable suctioning operation. 
The base system of Yonkers is in the field of suctioning devices, gripped and manipulated by handle (7). The system of Yonkers is used to dispense cleaning solution from tank (3) and collect waste and debris from a surface via suctioning tube (60).  The claimed invention recites a dimensional ratio between the interior suctioning tube (60) and the tank (3); these ratios are result effective variables, which can be varied to have a predictable effect on the suction pressure and ability to both dispense and collect liquid. The modification to incorporate a dimensional ratio between the two elements within a range of 0.1 to 0.4 would have been obvious to one having ordinary skill in the art as applying a known technique, i.e. flow rate comparisons as they relate to dimensions, that would have yielded predictable results with a reasonable expectation of success, resulting in an improved system with features Yonkers was previously silent on.   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Meyerhoefer (US 3267511). 
Regarding claim 5, Yonkers discloses the claimed invention as applied above, and further discloses wherein suction nozzle (61) tapers from the outlet opening to the inlet opening (please refer to Figure 15, wherein the nozzle 61 is conically tapered from the end closes to the tank 31b to the floor).
Yonkers contemplates altering the nozzle (61) to include a rubber bumper, as indicated in Col. 6 lines 57-50. However, Yonkers does not explicitly teach a squeegee. However, from the same or similar field of endeavor, Meyerhoefer teaches a squeegee (Col. 2, lines 43-44). 
	Meyerhoefer suggests the use of a squeegee in the context and application of a vacuum mop device nozzle; one would be motivated to incorporate a squeegee into the invention Yonkers in order to assist with liquid pickup (Meyerhoefer: Col. 2, lines 439-44), which is an operation carried out by apparatus of Yonkers. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Meyerhoefer into the invention of Yonkers. This modification would be recognized as using a known technique, i.e. a squeegee attachment with a nozzle, in order to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Conrad (US 20170265696).
Regarding claim 8, Yonkers discloses the claimed invention as applied above to claim 6. Although Yonkers discloses wherein the vacuum motor housing (5) defines an axis of length (central axis, see Figure 3 of motor housing 5), the elongated tubular chamber (3) defines an axis of length (31b and 4),  Yonkers does not explicitly teach that the vacuum motor housing axis of length intersects the elongated tubular chamber axis of length at a non-zero degree angle.
	However, from the same or similar field of endeavor, Conrad (US 20170265696) teaches a motorized power source configured with a variety of surface cleaning apparatus in Figure 44, and wherein the motor may be oriented in an inclined position such that the motor axis is inclined relative to the cyclone or inlet conduit axis [0616], [0627], i.e. the vacuum motor housing axis of length intersects the elongated tubular chamber axis of length at a non-zero degree angle (see also Figure 22 for reference).
	Modifying the motor (9) and motor housing (5) of Yonkers to be disposed at an inclined angle is a technique employed by Conrad to alter the pathway of air exiting the motor; see Conrad [0627-0628]. These configurations of inclined motors directly correlate with the clean air outlet, i.e. the exiting air from the motor, and are based on design considerations with the motivation to prevent air from blowing on a user, see Conrad [0625]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the inclination angles of motors as taught by Conrad into the motor housing (5) containing motor (9) of Yonkers. One would be motivated to do so to reduce the amount of air blowing on a user [0625], i.e. a more desirable experience. This modification would be recognized as using a known technique, i.e. changing the incline angle of a motor, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Brown (US 20170196419).
Regarding claim 18, Yonkers discloses the claimed invention as applied above to claim 17. However, Yonkers does not explicitly teach wherein the vacuum motor housing is configured to contain a battery.
However, from the same or similar field of endeavor, Brown (US 20170196419) teaches a surface cleaning apparatus which may be connected via electrical cord, wherein the cord may be detachable from the vacuum (100), and wherein the power source may be configured to additionally include one or more batteries [0363, 0477, 0495], i.e. wherein the vacuum motor housing is configured to contain a battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Brown into the invention of Yonkers to have an additional power source. One would be motivated to do so in order to provide a portable, secondary source of energy that is on board the apparatus. This modification would be recognized as using a known technique, i.e. batteries as a power source, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.  

Claims 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance (US 4238869) in view of Meyerhoefer (US 3267511).
Regarding claim 1, Lachance discloses a handheld liquid suction device comprising (see handle 5 and Col. 1, lines 5-20):
a handle member (5) operatively connected to a vacuum motor housing (wherein the handle is operatively connected to a vacuum motor at 6, wherein the vacuum motor (not shown) comprises a physical structure which may be considered a housing under broadest reasonable interpretation; see also Col. 2, lines 1-2 and Col. 1 lines 44-47);
a suction nozzle (nozzle 2) having an inlet opening and an outlet opening; and
an elongated chamber (A, Reference Drawing 1) extending from a proximal end to a distal end (see Figure 3), the proximal end of the elongated chamber (A, Reference Drawing 1) being releasably coupled to the vacuum motor housing (5; wherein the elongated chamber A is released from coupling to the vacuum motor housing when hose 6 is disconnected) and the distal end of the elongated chamber being engaged with the suction nozzle (nozzle 2; see Figures 1 and 3); 
a suction tube (tube 8) in fluid communication with the outlet opening of the suction nozzle and extending inside of the elongated chamber (Col. 2, lines 4-10); and
a vacuum suction tube (4) in fluid communication with the vacuum source (Col. 1, line 61-Col. 2, line 2; see also the 112(b) interpretation provided above; wherein element 4 is in operative fluid communication with the vacuum electric motor and housing via hose at opening 6), the vacuum suction tube extending inside of the elongated chamber toward the suction nozzle (see Figure 1 and Col. 1, lines 64-68);
wherein the elongated chamber (A, Reference Drawing 1) comprises a first section (A1, Reference Drawing 1) and a second section (A2, Reference Drawing 2) releasably coupled together (see retainer piece 16; see also Col. 2 lines 31-34 and 45-51 and Col. 1, lines 8-11 and 22-25), the first section being engaged with the suction nozzle (nozzle 2) and the second section being engaged with the handle member (handle 5), and 
the suction tube (8) has a terminal end opposite the outlet opening of the suction nozzle contained within the first section of the elongated chamber (please see end of tube 8 adjacent the cup 9, Reference Drawing 1).
However, Lachance does not explicitly teach that the shape of element (A) of Reference Drawing 1, i.e. the elongated chamber, is tubular. Specifically, Lachance does not explicitly teach a tubular chamber.
	However, from the same or similar field of endeavor, Meyerhoefer (US 3267511) teaches a tubular chamber body (cylindrical body 17), comprising two sections (17a, 17b) via latch mechanisms (45). 
	Both Lachance and Meyerhoefer seek to mitigate water damage to the electrical system of a vacuum source by implementing designs to the housing; see at least Meyerhoefer Col. 2, lines 9-13 and Lachance Col. 1, lines 45-48.  These designs also both implement using various types of baffles in order to accomplish their mutually shared goal, both also incorporating a filter material downstream the baffle structure(s); see at least Meyerhoefer Col. 2 lines 1-8, 60-65 and Col. 3, lines 22-29 and Lachance Col. 1, lines 35-40. The two devices seek to overcome a mutually shared issue by using similar sub structures and design principles. One would be motivated to incorporate the cylindrical, tubular, housing of Meyerhoefer because the cross-sectional shape of a cylindrical vacuum body would impart different suctioning forces to the vacuum air pathway(s), wherein Meyerhoefer uses a cylindrical body in combination with a baffle structure to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a cylindrical housing shape as taught by Meyerhoefer into the invention of Lachance. This modification would be recognized as using a known technique, i.e. a cylindrical body in applications related to wet/dry vacuums, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 


    PNG
    media_image1.png
    710
    401
    media_image1.png
    Greyscale

Reference Drawing 1
	Regarding claim 2, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the first section (A1) of the elongated tubular chamber (1) include a coupling member and the second section include a complementary coupling member configured to releasably engage the coupling member (Lachance: Col. 1, lines 20-25), thereby allowing the elongated tubular chamber to be separated into separate sections for discharging liquid collected in the elongated tubular chamber (Lachance: wherein the retaining piece 16 coupled sections A1 and A2 together in a complimentary manner; see also Col. 1, lines 45-48; see also Meyerhoefer: Col. 3, lines 45-50 and Col. 4, lines 33-38).	
	Regarding claim 3, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and further comprising a cap (Lachance: cup 9) positioned over the terminal end of the suction tube (tube 8), the cap defining a solid end face and a radial gap through which liquid discharging from the terminal end of the suction tube can flow (please see Lachance: Col. 2, lines 3-13).
	Regarding claim 4, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the suction tube extends coaxially with the elongated tubular chamber (please see claim 1 reciting “a central tube positioned in the central axis of and extending substantially through said body reservoir”, in addition to Figure 1 of Lachance regarding the axes).
	However, modified Lachance does not explicitly teach the claimed ratio between the cross section area of the suction tube (8) and cross-sectional area of the elongated tubular chamber (element A, Reference Drawing 1 and the combination statement of claim 1). Specifically, modified Lachance does not explicitly teach a ratio of a cross-sectional area of the suction tube (8) divided by a cross-sectional area of the elongated tubular chamber (A) ranges from 0.1 to 0.4.
	Lachance discloses contemplating the design of the nozzle substructure, including the ratio between the length and width of the nozzle (2) in at least Col. 3, lines 3-5. Lachance also specifically discloses that the interior structure of (A) is designed to provide enough space for braces (11), used as support members parallel to tube (8), in order to prevent buckling during suction (see Col. 2, lines 14-17); spacers (12) are arranged along the interior of structure (A), acting as baffle plates which prevent the shaking of collected liquid during operation (see Col. 2, lines 18-26). Therein exists a contemplated relationship between the size of the diameter of tube (8) and the surrounding interior structure of elongated tubular chamber (A) in order to ensure sufficient suctioning power, shaking prevention, and space to enclose collected liquid. The claim limitation directed towards the cross sections of tube (8) and the elongated tubular chamber (A) ranging between a ratio of 0.1 to 0.4 is considered a result effective variable, i.e. a variable which achieves a recognized result. The general conditions of the claim are disclosed in the prior art; it is not considered inventive to discover the optimum or workable ranges by routine experimentation. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in performing routine optimization to find a workable range of ratio(s) between the interior tube (8) and elongated tubular chamber (A), i.e. a ratio of a cross-sectional area of the suction tube divided by a cross-sectional area of the elongated tubular chamber ranges from 0.1 to 0.4., in order to perform sufficient and stable suctioning operation. 
Regarding claim 5, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied to claim 1 above, and wherein the suction nozzle (2) tapers from the outlet opening to the inlet opening (see Reference Drawing 1 and Col. 2, lines 59-68 in LaChance).
However, modified Lachance does not explicitly teach a squeegee. However, previously cited Meyerhoefer teaches a squeegee (Col. 2, lines 43-44). 
	Meyerhoefer suggests the use of a squeegee in the context and application of a vacuum mop device nozzle; one would be motivated to incorporate a squeegee into the invention of modified Lachance in order to further facilitate liquid pickup (Meyerhoefer: Col. 2, lines 43-44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Meyerhoefer into the invention of modified Lachance. This modification would be recognized as using a known technique, i.e. a squeegee attachment with a nozzle, in order to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 10, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the vacuum suction tube (4) has an inlet opening positioned inside of the elongated tubular chamber (A, Reference Drawing 1) and an outlet opening engaged with the vacuum source (Col. 2, lines 1-2; wherein the outlet opening of element 4 is operatively and fluidly engaged with a vacuum motor suction source), and the inlet opening is offset from a geometric center of the elongated tubular chamber (please refer to the location of element 4 in regards to the longitudinal central axis of element A in Reference Drawing 1).
Regarding claim 11, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube (4) is positioned closer to an upper surface of the elongated tubular chamber (A, Reference Drawing 1) than a lower surface of the elongated tubular chamber (see Reference Drawing 1 and location of element 4), thereby defining a liquid receiving cavity between the vacuum suction tube (4) and the lower surface of the elongated tubular chamber that is configured to collect liquid when the device is tilted to prevent flooding of the vacuum source (wherein liquid is configured to collect within the bottom portion of chamber A, such that the baffle plates 17 and end cup 9 deflect water droplets away from damaging the electric motor of the vacuum source, see Col. 2, lines 10-13 and 28-40).
Regarding claim 12, Lachance discloses a handheld liquid suction device comprising: 
a handle member (5) operatively connected to a vacuum motor housing (wherein the handle is operatively connected to a vacuum motor at 6, wherein the vacuum motor (not shown) comprises a physical structure which may be considered a housing under broadest reasonable interpretation; see also Col. 2, lines 1-2 and Col. 1 lines 44-47);
a suction nozzle (2) having an inlet opening and an outlet opening; and
an elongated chamber (A, Reference Drawing 1) extending from a proximal end to a distal end, the proximal end of the elongated chamber being releasably coupled to the vacuum motor housing (5; wherein the elongated chamber A is released from coupling to the vacuum motor housing when hose 6 is disconnected) and the distal end of the elongated chamber being engaged with the suction nozzle (2; see Reference Drawing 1 and Figure 3); and 
a vacuum suction tube (4) in fluid communication with the vacuum source (Col. 1, line 61-Col. 2, line 2; see also the 112(b) rejection provided above; wherein element 4 is in fluid communication with the electric vacuum motor suction source when a hose is coupled), the vacuum suction tube (4) extending inside of the elongated chamber toward the suction nozzle (please see Reference Drawing 1).
However, Lachance does not explicitly teach that the shape of element (A) of Reference Drawing 1, i.e. the elongated chamber, is tubular. Specifically, Lachance does not explicitly teach a tubular chamber.
	However, from the same or similar field of endeavor, Meyerhoefer (US 3267511) teaches a tubular chamber body (cylindrical body 17), comprising two sections (17a, 17b) via latch mechanisms (45). 
	Both Lachance and Meyerhoefer seek to mitigate water damage to the electrical system of a vacuum source by implementing designs to the housing; see at least Meyerhoefer Col. 2, lines 9-13 and Lachance Col. 1, lines 45-48.  These designs also both implement using various types of baffles in order to accomplish their mutually shared goal, both also incorporating a filter material downstream the baffle structure(s); see at least Meyerhoefer Col. 2 lines 1-8, 60-65 and Col. 3, lines 22-29 and Lachance Col. 1, lines 35-40. The two devices seek to overcome a mutually shared issue by using similar sub structures and design principles. One would be motivated to incorporate the cylindrical, tubular, housing of Meyerhoefer because the cross-sectional shape of a cylindrical vacuum body would impart different suctioning forces to the vacuum air pathway(s), wherein Meyerhoefer uses a cylindrical body in combination with a baffle structure to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a cylindrical housing shape as taught by Meyerhoefer into the invention of Lachance. This modification would be recognized as using a known technique, i.e. a cylindrical body in applications related to wet/dry vacuums, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 13, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the vacuum suction tube (4) has an inlet opening positioned inside of the elongated tubular chamber (A, Reference Drawing 1) and an outlet opening engaged with the vacuum source (Col. 2, lines 1-2 and Col. 1 lines 44-48; wherein the outlet opening is operatively engaged with the vacuum motor suction source when attached via hose), and the inlet opening is offset from a geometric center of the elongated tubular chamber (please refer to the location of element 4 in regards to the longitudinal central axis of element A in Reference Drawing 1).
Regarding claim 14, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube is positioned in an upper cross-sectional half of the elongated tubular chamber (see Reference Drawing 1 and location of element 4).
Regarding claim 15, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube (4) is positioned closer to an upper surface of the elongated tubular chamber than a lower surface of the elongated tubular chamber (see Reference Drawing 1 and location of element 4), thereby defining a liquid receiving cavity between the vacuum suction tube and the lower surface of the elongated tubular chamber that is configured to collect liquid when the device is tilted to prevent flooding of the vacuum source (wherein liquid is configured to collect within the bottom portion of chamber A, such that the baffle plates 17 and end cup 9 deflect water droplets away from damaging the electric motor of the vacuum source, see Col. 2, lines 10-13 and 28-40).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance (US 4238869) in view of Meyerhoefer (US 3267511) as applied to claim 13 above, further in view of Beskow (US 20080040883).
Regarding claim 16, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied to claim 13 above. However, modified Lachance does not explicitly teach that end piece (4) which couples with a vacuum source is tapered. Specifically, modified Lachance does not explicitly teach wherein the vacuum suction tube tapers from the outlet opening to the inlet opening, such that the inlet opening has a smaller cross-sectional area than the outlet opening.
However, from the same or similar field of endeavor, Beskow teaches wherein the vacuum suction tube tapers from the outlet opening to the inlet opening, such that the inlet opening has a smaller cross-sectional area than the outlet opening (see Figure 9A, wherein the vacuum source assembly (912) uses complimentary, tapering funnel shapes between the inlet hole (921) and the impeller cover (918); see [0090]).
The assembly (912) of Beskow is used to provide a suction force to the vacuum cleaner during operation. In a similar manner, the tube (4) of modified Lachance is functionally provided to couple with an element which will also provide the suctioning force to the apparatus; see Col. 1, line 63-Col. 2, line 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the mating, tapering structures between a housing body and suction source. One would be motivated to do so because the tapering transition allows a smooth mating assembly while simultaneously reducing and avoiding unnecessary turbulence as the suctioned air passes therethrough; see [0090] of Beskow. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723       
                                                                                                                                                                                                 /BRIAN D KELLER/Primary Examiner, Art Unit 3723